 UNITED STATES LINESCOMPANY27tion,to bargaincollectively throughrepresentativesof their ownchoosing, andto engage in concerted activitiesfor thepurposeof collectivebargaining orothermutual aid or protection,or torefrain from any and all such activities,except to the extentthat such right maybe affectedby anagreement requiringmembership in a labor organization as a conditionof employment, as authorizedin Section 8(a)(3) of theNational LaborRelationsAct, as modified by theLabor-Management Reporting and DisclosureAct of 1959.WE WILL offerto Rene Sardinas, Jose Munez(also knownas Jose Lopez),WillieCintron,and Luciano Ramos, immediate and full reinstatementto theirformer orsubstantiallyequivalentjobs,without prejudice to any rights andprivilegespreviously enjoyed by them, and we will makethem whole for anyloss of wages suffered a's a resultof ourdiscrimination against them.WE WILL,upon individual application,offer to each of the commissary em-ployees whoengaged in the strikewhich began on April 25, 1960, and who havenot since returnedto workor refused an offer of reinstatement,immediate andfull reinstatement to his formeror substantiallyequivalentjob, withall previousrights and privileges.All ouremployees are free to become,-remain,or refrain from becoming membersof the above-named Unions,or any other labor organization,except to the extentthat this right may be affectedby a lawfulagreement requiring membership in alabor organization as a condition of employment,as authorized in Section 8(a)(3)of the Act,asmodifiedby the Labor-Management Reportingand Disclosure Actof 1959.HOT SHOPPES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NATIONAL CATERERS OF NEW YORK, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60days fromthe datehereof, andmust not bealtered,defaced,or coveredby any othermaterial.United States Lines CompanyandFrederick J. CampbellandLocal22, Industrial Union of Marine&Shipbuilding Workersof America,AFL-CIO,Party to the ContractLocal 22, Industrial Union of Marine&ShipbuildingWorkersof America,AFL-CIOandFrederick J. CampbellandUnitedStates Lines Company, Party to the Contract.CasesNos.2-CA-7360: and -3-CB-2901.September 7, 1961DECISION AND ORDEROn November25, 1960, Trial Examiner C.W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding,finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease -and desist therefromand take certain affirmative action,as setforth in the Intermediate Re-port attached hereto.Thereafter, both Respondents filed exceptionsto the Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner at thehearing and fields that no prejudicial error was committed.The133 NLRB No. 13. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDrulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby concludes that the complaint should be dismissedin its entirety, contrary to the recommendations of the Trial Ex-aminer, inasmuch as (1) there is a failure of proof by the GeneralCounsel that the Respondent Union's refusal to refer Campbell foremployment and Respondent Employer's failure to employ Campbellwere discriminatory within the meaning of Section 8(b) (2) and8(a) (3) of the Act, and (2) the contract between the Respondents andthe hiring practice pursuant to it, which were found violative of theAct by the Trial Examiner for failure to include the so-calledMountain Pacificstandards,' are now by reason of the Supreme Court'sintervening decision2 not violative of Section 8(a) (1), (2), and (3)and of Section 8(b) (1) (A) and (2) for lack of inclusion of saidstandards.[The Board dismissed the complaint.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.iMountainPacificChapter of theAssociatedGeneral Contractors,Inc ; et at.,119NLRB 883.2Locai357,International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America (Los Angeles-Seattle Motor Empress)v.N.L.R.B.,365 U.S. 667.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been filed and duly served in each of the above-entitled cases; anorder consolidated the cases, a complaint and notice of hearing thereon having beenissued and served by the General Counsel of the National Labor Relations Board,and answers having been filed by each of the above-named Respondents, a hearinginvolving allegations of unfair labor practices in violation of Section 8(a)(1), (2),and (3) and Section 8(b)(1)(A) and (2) of the National Labor Relations Act, asamended, was held in New York, New York, on October_ 3, 1960, before the dulydesignated Trial Examiner.-All parties were represented by counsel at the hearing, and were afforded fullopportunity to present evidence pertinent to the issues, to argue orally, and to filebriefs.General Counsel's closing argument appears in the record.Briefs have beenreceived from all parties.Disposition of motions by the Respondents to -dismiss the complaints, upon whichruling was reserved at the conclusion of the hearing, is made by the following findings,conclusions, and recommendations.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANY-United States Lines Company is a New Jersey corporation with principal officeand place of business in New York, New York, where it is engaged in operatingoceangoing vessels in domestic and foreign commerce, in the course of which ittransports passengers, goods, and commodities between different States of the UnitedStates and foreign countries.During the year preceding issuance of the complaint it performed services valuedat more than $500,000. Such services valued at more than $100,000 were performedin States other than the State of New York.The Respondent is engaged in commerce within the meaning of the Act. UNITED STATES LINES COMPANYII. THE RESPONDENT LABOR ORGANIZATION29Local 22, IndustrialUnion of Marine&ShipbuildingWorkers of America, AFL-CIO, isa labor organization within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Settingand issuesThis case arises out of one union official's failure to call the name of F. J.Campbeltat a shapeup for painters on April 5,1960,to work the Respondent Company'sSSAmericawhich had docked that day. Until this date andsinceFebruary 23, 1960,Campbell had been regularly called at such shapeups by another union official andhad worked regularly for the same employer.General Counsel claims,and bothRespondents deny, that the failure to call Campbell for work onApril 5was dis-criminatory,was for the reason that he was not a member in good standing of theRespondentUnionand was pursuant to an unlawful hiring hall contract and practiceexisting between the two Respondents.The question of the contract and practice will first be considered.B.The contract provisionsThere is no dispute as to the fact that since November 1957,and continuing throughthe period here material,the two Respondents have been parties to succeeding con-tracts containing the following hiring provisions for new employees:Section 2(d).allnew employees...shallbe considered temporary employees ortransient employees.Before they can take the status of regular employees .. .and acquire seniority, they shall be required to meet the following conditions:(1)Qualify to do the work required. .(2)Aftercompleting fifteen(15)working days during a thirty (30),day qualifying period, shall make application and become a memberof the Union... .Section 3.In the event the Union cannot supply sufficient men with seniority with theCompany,then the Company shall employ any available man.The Trial Examiner believes there is merit in General Counsel's contention thatSection 3 above quoted effectively confers preferential if not exclusive hiring powerupon the Respondent Union.As he points out in his brief, inMountainPacificChapter of the Associated General Contractors, Inc.; et al.(119 NLRB 883), theBoard considered and found immaterial to the unlawful delegation of such powerthe fact that if the labor organization failed to exercise it within a prescribed periodit reverted to the employer.It appears clear,also, appraising Section 3 in the light of the preceding section, thatpreference in acquiring employment and its consequent right of seniority must by thecontract language be accorded union members.Conditioning the employment rightof seniority-length of service-upon membership in a labor organization is plainlydiscriminatory,and of a design tending to encourage membership in such labororganization.InMountain Pacific,above cited,the Board found similar factors sufficient to holda like agreement unlawful on its face,and without regard to the practices under it.There the Board stated that it would find such an agreement to be nondiscriminatoryon its face,only if the agreement explicitly provided that:(1) Selection of applicants for referral to jobs shall be on a non-discriminatorybasis and shall not be based on,or in any way affected by, union membership,bylaws, rules,regulations,constitutional provisions,or any other aspect orobligation of union membership,policies, or requirements.(2)The employer retains the right to reject any job applicant referred by theunion.(3)Theparties to the agreement post in places where notices to employeesand applicants for employment are customarily posted, all provisions relating tothe functioning of the hiring arrangement,including the safeguards that we deemessential to the legality of an exclusive hiring agreement.None of the prescribed safeguards are set forth in the contracts here in issue.No,notices have been posted by either party.The Trial Examiner therefore concludes 30DECISIONSOF NATIONAL LABOR RELATIONS BOARDand finds that by maintenance of the contract as above described from a date 6months prior to the filing of the chargesin these cases(a charge against each Re-spondent was filed May 2, 1960) the Respondent Company has violated Section8(a)(1), (2), and (3) and the Respondent Union has violated Section 8(b)(1)(A)and (2) of the Act.The Trial Examiner further finds that the Respondent violated the same sections ofthe Act, respectively, by executing the current contract on or about February 19, 1960,which was made retroactive to November 20, 1959.1As witnesses, responsible representatives of both Respondents 2 admitted that anexclusive referral systemexistsin practice.No notices concerning hiring proceduresare posted either at the Respondent Company's place of business or at the union hall.Company Superintendent Dengler admitted that he has never rejected anyone sent tohim by the Union. The Union's provisional president, in charge of shapeups, ad-mitted that the hiring practiceis asprovided in the contract.asks for the "regular men" in the case of a larger ship, or for a specified smallernumber of men, in case of a small ship. In referring men after the superintendent'srequest, the union representative calls names from a seniority list which is com-posed first of men who have "regular seniority" and then those who have "extra"seniority.Competent evidence establishes that the "regular seniority"listing hasbeen closed for nearly 5 years and has been reserved to union members.On the basis of the foregoing facts the Trial Examiner concludes and finds that anunlawful preferential hiring practice exists, and that by engaging in such practice theRespondents have violated the same sections of the Act, respectively, as noted abovein connection with the execution and maintenance of the unlawful contracts.C. The failure to employ F. J. Campbell on April 5, 1960Although F. J. Campbell, an experienced painter, since February 23, 1960, hadbeen working for the Respondent Companyas oneof the "regular" crew and uponreferral by one James Kauka, conducting the "shapes" in the absence of ProvisionalPresident Holder of the Union, upon Holder's return at the shapeup on April 5,1960, Campbell was not referred to such work and was not employed by the Re-spondent Company until early June, after charges had been filed with the Board.The list used by the Union for referral of men to the Respondent Company, inevidence, did not and does not contain the name of Campbell, although he had beenworking regularly between February 23 and April 5.And although Campbell hadbeen a member of this labor organization some years ago, it appears that during theperiod material herein he was not a member-at least in good standing.Campbell was at the shapeup the morning of April 5.After Holder had failedto call his name, both Campbell and Kauka protested and pointed out that he hadbeen working with the regular gang for many weeks.Holder brushed Campbell'sprotest aside by stating that Dengler, the superintendent, had not called specificallyfor Campbell?Competent evidence establishes that Dengler never asked for spe-cific individuals, but only for his "regulars" or a certain smaller number of men.The next morning Campbell called Dengler by telephone, explaining that Holderhad failed to call him.According to Campbell's credible testimony, Dengler replied,"Well, that is not my fault.The hiring is done at the union hall and since you arenot a member of the union, I don't think there in anything you can do about it." 4Campbell appeared at the union hall at the next shapeup, April 11, but againHolder did not call him.51In its answerthe Respondent Company "admits thaton orabout February 19, 1960, itexecuted" the said contract, as alleged in the complaint.The answer of the RespondentUnion denied the complaint's allegations relating to specific dates, but admitted the con-tinuing existenceof such agreements.Nor did the Respondent Union offer evidence tocontradict the specific dates alleged in the complaint and admitted by the RespondentCompany.2 Superintendent Fred Dengler, of the Respondent Company, and Edwin D. Holder,provisional president of the Respondent Union.2 The Trial Examiner can place no reliance upon any of Holder's testimony, in which hedeniedthat either Campbell or Kauka spoke to him the morning of April 5 about referringthe former to the shipHe admitted having seen Campbell at the shape. It would becontrary to normal human probabilities for an employee, regularly called for many preced-ing weeks, to remain mute on the first occasion when he was not called with the regularsIn substance, Dengler admits this conversation.5 TheTrialExaminercannot credit Holder's flat denial that Campbell was present atthe shapeup on April 11. UNITED STATES LINES COMPANY31Dengler's testimony to the effect that while before April 5 he had never asked spe-cifically for Campbell he had always accepted him when referred is solid founda-tion for the inference,here drawn,that had Holder referred Campbell to the jobon April 5 he would again have been put to work by Dengler.Dengler's conver-sation the following morning, noted above, supports the inference.And support fora similar inference that Campbell would have been put to work on April 11, hadHolder referred him, is found in Holder's testimony to the effect thatafterthe shapethat morning,he called the foreman and asked if he wanted to hire twonewpainters,and that the two were employed.Because of its subjective nature, it is not easy to find precisely what Holder's mo-tivemay have been in failing to refer Campbell to work on April 5 and 11. Aboutthe only actual evidence upon which even speculation may be based is Campbell'sstatement that "I have had disagreements with Holder, yes."In the opinion of theTrial Examiner determination of this point is not required in order to pass uponthe actual issues.In some respects,the situation is similar to one confronting theTrial Examiner inMohawk Valley and Vicinity District Council,United Brotherhoodof Carpenters and Joiners of America, et al. (Grow Construction Co., Inc.),109NLRB 522, where it appeared that failure to refer a union member to an availablejob was caused by personal dislike on the part of the union agent.Whatever thereason for the failure to refer Campbell it occurred pursuant to what has beenfound to be an unlawful hiring hall arrangement-the employer having delegatedits own powers to the Union.Dengler's own testimony establishes the adoption bythe Respondent Company of the Respondent Union's effective discrimination againstCampbell on April 5.In summary, the Trial Examiner concludes and finds that by failing to refer Camp-bell on April 5, 1960, and thereafter,pursuant to an unlawful preferential hiringagreement and practice, the Respondent Union caused the Respondent Company todiscriminate against Campbell in violation of Section 8(a) (3) of the Act, and therebyitself violated Section 8(b)(1)(A) and (2)of the Act; and that by acquiescing insuch conduct by not hiring Campbell, pursuant to the same unlawful agreement,the Respondent Company has interfered with rights accorded employees by the Act,unlawfully discriminated in employment to encourage membership in a labor or-ganization,and rendered unlawful assistance to a labor organization,in violation ofSection 8(a)(1), (3), and (2), respectively, of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in con-nection with the operations of the Respondent Company described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in the unfair labor practicesdescribed above, the Trial Examiner will recommend that they cease and desist there-from and take certain affirmative action designed to effectuate the policiesof the Act.It has been found that the Respondents are jointly responsible for the unlawfuldiscrimination against F. J. Campbell.Accordingly,itwill be recommended thatthe Respondents jointly and severally make him whole for any loss of pay sufferedas a result of this discrimination against him.The backpay recommended shall becomputed in accordance with the formula set out in F. W.Woolworth Company,90NLRB 289.Ithas also been found that the Respondents are parties to an unlawful hiringagreement and arrangement.In accordance with Board policy it will therefore berecommended that the Respondents cease and desist from entering into,maintaining,or giving effect to such arrangement,agreement,or understanding,or any other ex-clusive or preferential hiring arrangement,agreement,or understanding,which doesnot provide for the safeguards prescribed in the Board's decision inMountain Pa-cific,and which is not enforced in a nondiscriminatory manner.It has been found that membershp in good standing in the Respondent Union wasa condition for securing and retaining employment with the Respondent Company,thereby inevitably coercing employes not only to become members in good standingin the Respondent Union, but also to pay the Respondent Union initiation fees, dues,and other sums.The payment of such moneys thus constituted the price employeeshad to pay for their jobs in disregard of their statutory rights. In order to expungethe coercive effects of such illegal exactions,and in accordance with Board policy, 32DECISIONSOF NATIONAL LABOR RELATIONS BOARDitwill be recommended that the Respondents jointly and severally refund to formerand present employeesof theRespondentCompanymoneys so collected.The Re-spondents'liability shall be limited to moneys collected during the period beginning6 months before the filing and service on them of the charges herein.Upon thebasis of the foregoing findings of fact,and upon the entire record inthe case,the TrialExaminer makes the following:CONCLUSIONS OF LAW1.Local 22,IndustrialUnion of Marine and ShipbuildingWorkers of America,AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.2.By being partiesto and bymaintaining an unlawful hiring agreement and ar-rangement the RespondentCompany and theRespondentUnion, respectively, haveengaged in and are engaging in unfairlaborpracticeswithin themeaning of Section8(a)(1), (2),and (3)and Section8(b)(1)(A)and (2)of the Act.3.By denyingCampbellhis rightful employmentfrom April5 untilearly June1960, asa result of the operationof the unlawful hiring arrangementreferred toabove,the RespondentCompany and the Respondent Union, respectively,engagedin unfair labor practiceswithin themeaning of Section 8(a)(1), (2),and (3) andSection 8(b) (I) (A) and (2) of the Act.[Recommendations omitted from publication.]Jack Roach Broadway,Inc.,doing business as Luke JohnsonFord,Inc.andRetail Automobile Salesmen,LocalUnion No.501, affiliatedwith Retail Clerks International Association,AFL-CIO.Case No. 23-CA-1152. September 7, 1961DECISION AND ORDEROn June 23, 1961, Trial Examiner Owsley Vose issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provision of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, the Intermediate Report, the exceptions and thebrief, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERUponthe entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended,the National Labor1';3NLRB No. 4.